Citation Nr: 0634233	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ulnar 
neuritis (claimed as due to cervical rib and cervical spine); 
and if so, whether the claim may be granted.

2.  Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In November 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In November 2005, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

The issue of entitlement to service connection for right 
ulnar neuritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for right ulnar neuritis 
(claimed due to cervical rib and cervical spine) was denied 
by a February 2002 rating decision that was not appealed.

2.  Evidence submitted subsequent to the February 2002 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's lumbosacral strain is manifested by no more 
than flexion effectively limited to 85 degrees due to pain, 
extension effectively limited to 30 degrees, left and right 
lateral flexion effectively limited to 30 degrees, and left 
and right lateral rotation effectively limited to 40 degrees; 
no objective neurological findings in either lower extremity, 
and no abnormal findings on x-rays.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied a claim 
for service connection for right ulnar neuritis (claimed due 
to cervical rib and cervical spine) is final. 38 U.S.C. § 
7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has been submitted since the 
February 2002 rating decision, and the claim of entitlement 
to service connection for right ulnar neuritis is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156 (2006).

3.  The criteria for a rating of 10 percent, and no more, for 
lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

With respect to the veteran's claim for entitlement to a 
compensable evaluation for lumbosacral strain, prior to 
initial adjudication of the veteran's claim, VA met all 
statutory and regulatory notice and duty to assist 
provisions.  

A letter dated in November 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2003 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although the November 2003 letter did not notify the veteran 
as to the appropriate disability rating or effective date to 
be assigned, the Board finds that this is harmless error 
since notice may be provided when the RO establishes the 
effective date of the 10 percent rating for the veteran's 
service-connected lumbosacral strain.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in June 2004.  38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected low spine 
disorder since she was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The June 2004 VA examination report is thorough and is 
adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in February 2002, the RO denied the 
veteran's claim for service connection for right ulnar 
neuritis (claimed as due to cervical rib and cervical spine).  
The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2006).  Thus, the February 2002 decision is final.  

The veteran's application to reopen her claim of service 
connection for a cervical condition to include C1-C7 and 
right shoulder and right arm conditions were received in 
October 2003.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed her 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2004 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for right ulnar neuritis.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The February 2002 rating decision denied service connection 
on the basis that the service medical records (SMRs) did not 
document complaints or treatment for right ulnar neuritis or 
problems associated with claimed cervical rib and cervical 
spine.  The RO noted that at the VA examination in December 
2000, the veteran stated that she was diagnosed to have a 
cervical rib in service but that the record was absent any 
indication that this claimed condition was aggravated by her 
military service.  The Board notes that the December 2000 VA 
examination diagnosed the veteran with cervical rib, by 
history and symptoms of a mild right sided ulnar neuritis.

Since the February 2002 rating decision, the veteran has 
submitted evidence of a diagnosis of bilateral cervical rib 
and right subclavian artery aneurysm.  An April 2001 
discharge summary noted that the veteran had developed 
claudication type symptoms in the right upper extremity over 
the previous three months, that x-rays showed bilateral 
cervical rib, that a Duplex ultrasound of the right upper 
extremity revealed a right subclavian artery aneurysm, and 
that she had a right cervical rib resection and interposition 
graft placed in the right subclavian artery.  The discharge 
summary noted that the veteran presented with complaints of 
RUE neurogenic TOS with difficulty with arm raising and 
neurologic symptoms radiating down her right arm in the ulnar 
nerve distribution associated with a full cervical rib.      

Further, at the time of the veteran's November 2005 
videoconference hearing, the veteran submitted additional 
evidence, including a January 2005 VA treatment record 
authored by DBC, which stated, "[The veteran] is currently 
under my care.  She currently has chronic pain [of] the right 
neck and arm from surgery required due to an extra rib and 
aneurysm.  [The] extra rib was detected in the military.  The 
rib was ag[g]ravated by the trauma, such as shooting m16[]s, 
any upper body motion like pushups in the military.  It is 
of[] my opinion that her military actions as mentioned above 
might have contributed to the current injury.  The rib grew 
under the subclavian artery causing the aneurysm.  [The] 
artery was replaced and the rib removed."

As the veteran has submitted evidence that the right ulnar 
neuritis diagnosed in December 2000 is associated with the 
cervical rib and that perhaps it was aggravated by her 
military service, the Board finds this evidence is both new 
as it was not previously submitted to agency decision makers 
and also material, as it relates to an unestablished fact 
necessary to substantiate the claim.  In addition, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  



III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The service-connected condition considered herein involves an 
orthopedic disability.  In general, evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  

The Board notes that service connection for chronic 
lumbosacral strain was granted in July 1992 and a 
noncompensable evaluation was assigned effective from August 
30, 1990 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
In August 2000, the veteran requested an increase in her 
disability rating; but the request was denied in February 
2002.  In October 2003, the veteran requested compensation 
for her low back condition.  As the veteran was already 
service connected for lumbosacral strain, the RO accepted the 
veteran's request as a request for an increased evaluation.    

The Board notes that there have been regulatory changes with 
respect to the rating criteria for evaluating disabilities of 
the spine, which applies prospectively to all claims made on 
or after September 25, 2003.  As the veteran filed her claim 
after this date, the revised version applies in this case.

Under a new general rating formula, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, 

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater that 235 
degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis or 
abnormally kyphosis
*	40 percent = forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine
*	50 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

[The Board has edited the rating criteria to remove 
references to disabilities of the cervical spine, since the 
question at issue here is the veteran's lumbar spine.]

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
compensable evaluation for the veteran's low back disability.  
As noted above, a compensable disability evaluation requires 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater that 235 degrees; or, muscle spasm, guarding 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  However, range-of-
motion testing of the lumbar spine in June 2004 revealed 
flexion of 90 degrees and extension of 30 degrees, bilateral 
lateral flexion of 30 degrees, and bilateral lateral rotation 
of 45 degrees; a combined range of motion of the 
thoracolumbar spine of 270.  No muscle spasm, guarding or 
localized tenderness was noted upon orthopedic examination.  
These findings are inconsistent with a 10 percent evaluation 
for orthopedic manifestations.  In addition, there was no 
deficit noted on neurological examination.  

Not all criteria need to be shown to warrant a higher rating, 
but there must be sufficient evidence to conclude that the 
disability approximates that consistent with a higher rating.  
In addition to the schedular criteria, the Board must 
consider the severity of functional loss shown.  38 C.F.R. 
§§ 4.40, 4.45.  In this regard, the June 2004 VA examiner 
noted that the veteran would have 5 percent limitation of 
motion due to her pain from repetitive activity.  Thus, the 
range of motion from repetitive use would effectively result 
(with rounding each range of motion measurement to the 
nearest five degrees) in flexion of 85 degrees, extension of 
30 degrees, bilateral lateral flexion of 30 degrees, and 
bilateral lateral rotation of 40 degrees, and a combined 
range of motion of the thoracolumbar spine of 255 degrees.  
Therefore, taking into account the functional loss and pain 
with motion, it is clear the veteran's lumbar spine 
disability approximates a level warranting a 10 percent 
rating.  

The Board concludes, however, that a rating higher than 10 
percent could not be assigned.  In order to warrant a 20 
percent rating, the veteran's forward flexion would have to 
be limited to 60 degrees; or, the combined range of motion of 
the thoracolumbar spine limited to 120 degrees.  This was not 
the case at the June 2004 VA examination.  

Therefore, for the reasons given above, the Board concludes 
the veteran's lumbosacral strain more closely approximates a 
10 percent rating under Diagnostic Code 5237.  

The Board notes that there is no evidence of record that the 
veteran's lumbosacral strain causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
lumbosacral strain.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for right ulnar 
neuritis is granted.

Entitlement to a 10 percent evaluation, but no higher, for 
lumbosacral strain is granted subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Now that the claim of service connection for right ulnar 
neuritis has been reopened, the next step is to address the 
veteran's claim on the merits.  However, in order to afford 
the veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congenital or 
developmental defects may not be service-connected because 
they are not considered injuries or disease under VA law and 
regulations. 38 C.F.R. § 3.303(c).  However, service 
connection may be granted where a superimposed injury or 
disease occurs during, or as a result of, active service.  
VAOPGCPREC 82-90 (July 18, 1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  For service connection to be warranted 
for a congenital or developmental defect, the evidence would 
have to show that a superimposed injury or disease during 
service aggravated the congenital/developmental defect.

In this regard, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted.  38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any right 
ulnar neuritis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should opine whether the 
veteran's bilateral cervical ribs, 
detected in service, are congenital or 
developmental defects which pre-existed 
the veteran's service.  If such 
congenital or developmental defect is 
present, is there evidence of any 
superimposed injury during service?  If 
the bilateral cervical ribs are not 
congenital or developmental defects, is 
it at least as likely as not that such 
begun in service?  

The examiner should discuss the existence 
and etiology of any right ulnar neuritis 
and opine as to whether it is at least as 
likely as not the result of the veteran's 
military service, to include whether it 
is the result of aggravation to the right 
cervical rib during active service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


